Wells, J.
This bill of exceptions is obscurely drawn, and somewhat imperfect in its statements. We can discover only two distinct grounds upon which the exceptions rest:
First. That the paper submitted to the jury “ did not appear to contain, and did not contain, the whole statement of such business as the same was written in taking account of the same.” But as the controversy related only to the amount of debts due in Boston, and “ said paper purported to be a statement of the debts due by the partnership in Boston,” as well as of other matters relating to the business of the partnership, we must presume that the presiding judge was satisfied that it was material, and that it contained all that affected the question in issue. The exceptions do not allege otherwise.
Second. The objection that the paper “ was not read to the jury or put into their hands during the trial,” does not show that it had not been treated by both parties as being in the case. The time and manner of presenting such a paper, formally, to the jury, are matters in which the presiding judge may exercise a discretion.
Whether the paper exhibited was sufficiently identified to render it admissible; and whether the manner in which it was exhibited, and in which it had been treated by the parties during the course of the trial, was such as, in effect, to make it a part of the evidence in the case, are questions of fact, upon which the decision of the judge at the trial must necessarily be conclusive.
As the exceptions fail to show that the paper was one not proper to be admitted as evidence; and also fail to show that the judge at the trial erred in any matter of law in allowing it to be submitted to the jury, they must be Overruled.